DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 1, 17 and 25, specifically the prior art fails to disclose or render obvious the claimed limitations including “the customized protective heat shield covers the thermally-sensitive component but exposes non-thermally-sensitive components of the plurality of components on the circuit board; exposing the circuit board, the plurality of components, and the customized protective heat shield to a high-temperature environment wherein temperatures exceed the maximum temperature threshold of the thermally-sensitive component; and removing the customized protective heat shield from the thermally-sensitive component”, as claimed in independent claim 1 and “the protective heat shield covers the thermally-sensitive component but exposes non- thermally-sensitive components of the plurality of components component on the circuit board; exposing the circuit board, the plurality of components, and the protective heat shield to a high temperature environment wherein temperatures exceed the maximum temperature threshold of the thermally-sensitive component; and removing the protective heat shield from the thermally-sensitive component”, as claimed in independent claims 17 and 25, respectively.  See supplemental amendment filed 7/5/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729